Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As discussed in the previous Office action on 2/8/2021, paragraph 8, the prior art is not considered to disclose a transparent laminate as now claimed where there is a plurality of protrusions with a distance between the protrusion of equal to or less than a wavelength of visible light, where the structure is a polymerizable product of a monofunctional (meth)acryloyl group compound, a alkylene glycol di(meth)acrylate, and a trifunctional (meth)acrylate which is included in the amount of 5 to 24% by mass and a ratio of E’150/E’50 at 50 degrees C is 0.5 or less. Otani (US Pub. 2014/0127463 A1) is considered to be the closest prior art but is not considered to disclose the amount of trifunctional (meth)acrylate and none of the other references of record are considered to cure the deficiencies of Otani.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783